Citation Nr: 0727179	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals, separation of acromioclavicular joint of the right 
shoulder.

2.  Entitlement to an initial compensable evaluation for 
scar, residuals of left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2004.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  The claims file is under the jurisdiction of the St. 
Louis, Missouri Regional Office.


FINDINGS OF FACT

1.  Even considering his complaints of pain and functional 
impairment due to pain, there is no evidence that the 
veteran's right shoulder disability results in limitation of 
the shoulder to the shoulder level, ankylosis of the 
shoulder, malunion of the clavicle, scapula, and/or humerus.

2.  The veteran's left ankle scar is well healed and is not 
symptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
residuals, separation of acromioclavicular joint of the right 
shoulder (right shoulder) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.71a, Diagnostic Code 5201 (2006).

2.  The criteria for an evaluation in excess of 0 percent for 
scar, residuals of left ankle fracture (left ankle scar) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 7805 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
March 2004, prior to the initial decision on the claim in 
April 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO provided the appellant with notice 
regarding the evidence needed to substantiate his claim for 
service connection for disabilities of the right shoulder 
pain and left ankle pain in March 2004, prior to the initial 
rating decision granting that claim in April 2004.  However, 
the notice sent in March 2004 did not specifically inform the 
veteran that a disability rating and an effective date for 
the award of benefits would be assigned if service connection 
is awarded because in 2002, judicial interpretation of the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) had not yet made clear that notice 
applied to all five elements of a service connection claim.  
Nevertheless, for the reasons which follow, the Board 
concludes that VA cured any defect in the initial notice on 
these latter two elements before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

Concerning this, the Board notes that, when VA grants service 
connection for a disability, it assigns a disability rating 
for that disability and an effective date for service 
connection and the initial rating in the rating decision 
granting service connection.  VA then sends the veteran a 
copy of the rating decision with a notification letter 
informing him of its decision and his right to appeal.  In 
this case, VA assigned a ratings for the veteran's right 
shoulder and left ankle scar and informed the veteran in the 
notification letter and rating decision what the specific 
rating criteria in the VA Schedule for Rating Disabilities 
were for rating mental disorders and what evidence in the 
case was relied on in assigned the specific ratings.  See 
Fenderson, 12 Vet. App. at 126.  In addition, VA explained to 
the veteran that the dates assigned for the staged ratings 
were based on the date of the veteran's discharge due to the 
fact that the claim was received within one year from the 
date of discharge.


Thereafter, the appellant filed a notice of disagreement and 
the RO readjudicated the veteran's claim in an August 2005 
statement of the case (SOC).  The RO provided reasons for its 
decision, which included a discussion of the evidence on 
which the decision was based and informed the veteran of the 
specific rating criteria in the VA Schedule for Rating 
Disabilities - used to evaluate disorders.  Thus, in this 
case, the Board concludes that any defect in the March 2004 
notification letter with regard to assignment of a disability 
rating and effective date were cured by subsequent notice to 
the veteran and readjudication of his claim in the rating 
decision and SOC.  Prickett, 20 Vet. App. at 377-78. 

Moreover, with respect to the content of the notice, the 
August 2005 SOC notified the veteran of the reasons for the 
denial of his request for increased rating and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  As noted, the SOC provided the veteran with the 
specific schedular criteria used to evaluate his service-
connected right shoulder and left ankle scar, namely 
Diagnostic Codes 5201 and 7805, respectively.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the March 2004 letter notified him 
that reasonable efforts would be made to help him obtain any 
further evidence necessary to support his claim.  He was 
informed that VA would request all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2004 letter notified the veteran that he must provide 
enough information about any further records so that they 
could be requested from the agency or person that has them.  
In addition, the letter stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decision and SOC of the rating 
criteria pertaining to the veteran's right shoulder and left 
ankle scar disorders, the veteran also was given ample 
opportunity to provide additional evidence or argument.  The 
veteran and his representative have not disagreed with the 
assigned effective date for the non-compensable rating, but 
only with the rating percentage assigned.  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

The Board concludes that VA has done everything reasonably 
possible to assist the veteran with his claim.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  VA has assisted the veteran in developing 
evidence pertaining to his claim by providing him with a VA 
examination.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran throughout the course of this appeal by 
providing him with a SOC that informed him of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case. 

Law and Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2006).
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App at 126.  
 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous..." Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

I.  Residuals, separation of acromioclavicular joint of the 
right shoulder

The veteran is currently assigned a noncompensable disability 
evaluation for residuals, separation of acromioclavicular 
joint of the right shoulder pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 5201.  Under that diagnostic code, a 20 
percent evaluation is warranted for either the major or minor 
extremity when there is limitation of motion of the arm at 
shoulder level.  Normal shoulder motion is defined as 0 to 
180 degrees of forward elevation (flexion), 0 to 180 degrees 
of abduction, and 0 to 90 degrees of internal and external 
rotation.  See 38 C.F.R. § 4.71, Plate I (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2006).  Pain on movement, swelling, deformity or atrophy of 
disuse as well as instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45 (2006).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2006).


Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable disability rating for the 
veteran's residuals, separation of acromioclavicular joint of 
the right shoulder.  A VA examination in April 2004 revealed 
that the veteran can elevate the shoulder to 180 degrees with 
pain starting at 100 degrees.  With abduction, pain also 
starts at 100 degrees and the abduction can proceed to 180 
degrees with some discomfort.  External rotation and internal 
rotation was to 90 degrees, both with some discomfort.  No 
ankylosis was noted.  In sum, the veteran demonstrated full 
range of motion of his shoulder, but reported pain while 
doing so.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for residuals, separation of acromioclavicular joint of the 
right shoulder.  A VA medical examination found no objective 
evidence that necessitates evaluation at the next higher 
disability rating.  Consequently, the veteran is not entitled 
to an increased evaluation under Diagnostic Code 5201.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals, separation 
of acromioclavicular joint of the right shoulder is not 
warranted.  When he was examined in April 2004, the veteran 
has complained of pain on motion along with easy fatigue and 
lack of endurance.  However, following physical examination, 
it was noted that there was "no objective evidence of edema, 
effusion, instability, weakness, tenderness, abnormal 
movements, or guarding movements," and that any additional 
loss could not be measured.  Indeed, the veteran displayed a 
range of motion in his shoulder of up to 100 degrees prior to 
experiencing pain, which is still well in excess of the 
criteria to support a higher (20 percent) rating.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a higher initial compensable evaluation for the 
veteran's residuals, separation of acromioclavicular joint of 
the right shoulder.

Nevertheless, consideration has been given as to whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in effect.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 0 percent for his residuals, separation of 
acromioclavicular joint of the right shoulder are simply not 
met under other diagnostic codes.  See 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5200, 5202-03 (2006).  The minimum 
disability rating of Diagnostic Code 5200 requires a finding 
of ankylosis.  The minimum disability rating of Diagnostic 
Code 5202 requires impairment of or malunion of the humerus.  
For the minimum rating of Diagnostic Code 5203, the veteran's 
clavicle or scapula must be either impaired through nonunion 
or malunion.  

In considering Diagnostic Codes 5200, 5202-03, the Board 
notes that the VA examination of April 2004 did not reveal 
any ankylosis, impairment/malunion of the humerus, or 
impairment/malunion of the clavicle or scapula.  Therefore, 
the Board finds that the veteran is not entitled to a higher 
initial evaluation under the versions of Diagnostic Codes 
5200, 5202-03 (2006).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher evaluation for residuals, separation of 
acromioclavicular joint of the right shoulder.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board further notes that there is no evidence of 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2006).  Therefore, the Board will not 
consider the question of entitlement to an extraschedular 
evaluation for residuals, separation of acromioclavicular 
joint of the right shoulder.

II.  Scar, residuals of left ankle fracture.

The veteran is currently assigned a noncompensable percent 
evaluation for scar, residuals of left ankle fracture 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 7805 (2006).  
Under that diagnostic code, the veteran is rating according 
to the limitation of function of the affected part due to the 
scar.  However, the Board notes that the veteran is already 
in receipt of a separate, compensable disability rating for 
limitation of motion of the left ankle under Diagnostic Code 
5271.  An evaluation of the veteran's scar based on 
limitation of motion is prohibited.  38 C.F.R. § 4.14 (2006).

The Board has therefore  considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes.  In that regard, the Board finds that the criteria for 
assigning a compensable  rating for his scar, residuals of 
left ankle fracture are simply not met under other diagnostic 
codes.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 7801-7804 
(2006).  The minimum disability rating of Diagnostic Code 
7801 requires limitation of motion from a scar whose area 
exceeds 39 square centimeters.  For the minimum rating of 
Diagnostic Code 7802, the veteran's scar must be superficial, 
do not cause limited motion, and whose area equals or exceeds 
929 square centimeters.  The minimum disability rating of 
Diagnostic Code 7803 requires an unstable scar, or one where 
there is frequent loss of covering of skin over the scar.  
For the minimum rating of Diagnostic Code 7804, the scar must 
be superficial and painful on examination. 

In considering Diagnostic Codes 7801-7804, the Board notes 
that the VA examination of April 2004 found that the scar was 
10 centimeters by 0.5 centimeters (with an area of 5 square 
centimeters), well healed and not symptomatic in any way.  
Therefore, the Board finds that the veteran is not entitled 
to a higher initial evaluation under the revised versions of 
Diagnostic Codes 7801-7804 (2006).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a higher evaluation for scar, residuals 
of left ankle fracture.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board further notes that there is no evidence of 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2006).  Therefore, the Board will not 
consider the question of entitlement to an extraschedular 
evaluation for the veteran's scar, residuals of left ankle 
fracture.


ORDER

An increased disability rating for residuals, separation of 
acromioclavicular joint of the right shoulder is denied.

An increased disability rating for scar, residuals of left 
ankle fracture is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


